Title: From George Washington to Major Henry Lee, Jr., 5 July 1779
From: Washington, George
To: Lee, Henry Jr.


        
          Dr Sr
          [New Windsor] 5th July 1779
        
        Your letter of yesterday I recd this day—& have only to thank you for it and its inclosure—except that I wish you to pay the strictest attentn to the movements of the enemy below, lest they may undertake an excursion into the Jersey—by the way of ta[p]pan or elswhere; of this should it take place, I must request the earliest information—it may be well in order to accomplish this knowledge to employ country people for the purpose. Yrs &.
        
          G.W.
        
      